Name: Council Regulation (EEC) No 4106/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain petroleum products refined in Spain, falling within chapter 27 of the combined nomenclature (1988)
 Type: Regulation
 Subject Matter: Europe;  oil industry;  tariff policy
 Date Published: nan

 31 . 12 . 87 No L 383 / 37Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4106 / 87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain petroleum products refined in Spain , falling within Chapter 27 of the combined nomenclature 1988 quota is exhausted ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas in order to correspond as closely as possible to the real trend of the market for the product in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from Spain during a representative reference period and on the economic outlook for the quota period in question ; Whereas during the last three years for which statistics are available the imports of these products into the Member States were as follows : (tonnes) Member State 1984 1985 1986 Benelux 11 800 13 794 347 936 Denmark  71,6 14 055 Germany 7 330 6 293 362 533 Greece 4 467 244 87 France 118 256 296 450 560 176 Ireland  16 967 822 132 Italy 39 351 81 421 191 110 United Kingdom 312 086 191 587 949 602 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 30 and 31 thereof, Having regard to the proposal from the Commission , Whereas , under Articles 30 and 31 of the Act of Accession , the duties applicable to imports into the Community as constituted on 31 December 1985 of certain petroleum products , falling within Chapter 27 of the combined nomenclature and refined in the part of Spain which is included within the customs territory of the Community , are to be progessively abolished in the context of a Community tariff quota of 1 424 000 tonnes ; whereas on 1 January 1988 the duties in question shall be reduced to 62,5 % of the basic duties ; whereas by way of derogation from Article 30 of the Act of Accession , Regulation (EEC ) No 443 / 86 ( x ) provides that the basic duties shall be those actually applied on 1 January 1986 ; whereas it is therefore appropriate , for the purpose of determining the duties applicable to the products in question , to open a Community tariff quota of 1 424 000 tonnes for the abovementioned petroleum products , at the rates of duty shown in the table in Article 1 ; Whereas Article 1 of Procotol 3 annexed to the Act of Accession makes special provision for the importation into Portugal of the products in question originating in Spain ; whereas , consequently , the Community tariff quota applies only in the Community as constituted on 31 December 1985 ; Whereas from the date on which the said quota is opened , the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes and , where appropriate , the TARIC code numbers within which the said products fall ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the Whereas in view of these factors and of market forecasts for these products , and in particular of forecasts made by certain Member States , the initial percentage shares of the quota volume can be expressed approximately as follows : Benelux Denmark Germany Greece France Ireland Italy United Kingdom 7,87 1,17 5,85 0,47 20,48 27,01 6,50 30,65 Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quota( J ) OJ No L50 , 28 . 2 . 1986 , p. 9 . No L 383 / 38 Official Journal of the European Communities 31 . 12 . 87 would , in the present circumstances , be 60 % of the quota volume ; remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the corresponding reserve ; whereas each time one of its additional shares is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused, it is essential that the Member State concerned should return a significant proportion thereof to the corresponding reserve in order to prevent part of the Community tariff quota from Article 1 From 1 January to 31 December 1988 the customs duty applicable to imports into the Community as constituted on 31 December 1985 of the following products , refined in the part of Spain included in the customs territory of the Community , shall be suspended at the levels indicated and within the limits of a Community tariff quota of 1 424 000 tonnes : Order No CN code Description Rate of duty(% ) 2710 00 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing by weight 70 % or more of petroleum oils or oils obtained from bituminous minerals , these oils being the basic constituent preparations :  Light oils :   For other purposes :    Special spirits : 09.0313 2710 00 21     White spirit : 1,5 2710 00 25     Other    Other :     Motor spirit : 1,5 I 2710 00 31      Aviation spirit :      Other , with a lead content : 1,5 2710 00 33       Not exceeding 0,013 g / 1 1,5 2710 00 35       Exceeding 0,013 g / 1 1,5 l 2710 00 37     Spirit-type jet fuel 1,5 2710 00 39     Other light oils  Medium oils :   For other purposes :    Kerosene : 1,5 2710 00 51     Jet fuel 1,5 I 2710 00 55     Other 1,5 2710 00 59    Other  Heavy oils :   Gas oils : 1,5 2710 00 69    For other purposes   Fuel oils : 0,8 2710 00 79    For other purposes   Lubricating oils ; other oils : 0,8 31 . 12 . 87 Official Journal of the European Communities No L 383 / 39 Order No CN code Description Rate of duty(% ) 09.0313 (cont'd) 2710 00 95    To be mixed in accordance with the terms of additional note 6 to this chapter ( 1 ) 1 2710 00 99    For other purposes 1,5 2711 Petroleum gases other gaseous hydrocarbons :  Liquefied :   Propane :    Other : 2711 12 99     For other purposes   Butanes : 0,3 2711 13 90    For other purposes  In gaseous state : 0,3 2712 Petroleum jelly ; paraffin wax , microcrystalline petroleum wax , slack wax , ozokerite , lignite wax , peat wax , other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured :  Petroleum jelly : 2712 10 90   other 1,1 2712 20 00  Paraffin wax containing by weight less than 0,75% of oil  Other :   Other :    Crude : 1 2712 90 39     For other purposes 0,4 2712 90 90    Other 1 2713 Petroleum coke , petroleum bitumen and ohter residues of petroleum oils or of oils optained from bituminous minerals :  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90   Other 0,4 ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number . Article 2 1 . The first part of the Community tariff quota referred to in Article 1 , amounting to 854 400 tonnes , shall be allocated among the Member States ; the quota shares , which shall , subject to Article 5 , be valid until 31 December 1988 , shall be as follows : 2 . If , after its initial quota share has been used up , a Member State has used 90 % or more of its second share as well , it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 7,5 % of the initial share , rounded up where necessary to the next whole number . (tonnes) Benelux 67 280 Denmark 10 000 Germany 50 000 Greece 4 040 France 175 000 Ireland 230 690 Italy 55 570 United Kingdom 261 820 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the same procedure , draw a fourth share equal to the third .2 . The second part , amounting to 569 600 tonnes , shall constitute the reserve . This process shall continue until the reserve is used up . Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 ( 1 ), or of that share 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified No L 383 /40 Official Journal of the European Communities 31 . 12 . 87 in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community tariff quota . 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them . 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the goods in question entered with the customs authorities for free circulation . Article 5 By 1 October 1988 at the latest , Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20% of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest , Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their quota shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserve has been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM